Appeal from a judgment of the Supreme Court at Special Term (Klein, J.), entered June 28, 1983 in Ulster County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul the determination of the Town of Plattekill Zoning Board of Appeals declaring that petitioner’s nonconforming use of its property had been abandoned. 11 Judgment affirmed, with costs, upon the opinion of Justice Aaron E. Klein at Special Term. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.